Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1787
                        Lower Tribunal No.16-8303
                           ________________


                           Aymara Sorhegui,
                                  Appellant,

                                     vs.

        Park East Home Owners Association, Inc., etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Aymara Sorhegui, in proper person.

      Becker & Poliakoff, P.A., and Lilliana M. Farinas-Sabogal, for
appellee.


Before SCALES, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.